Citation Nr: 0737355	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  03-19 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, not to include post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Susan Paczak, Esq.


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active military service from July 1964 to 
June 1968 and from August 1968 to June 1970.  Service 
personnel records in the veteran's claims file verify his 
status as a combat veteran, specifically his receipt of the 
Combat Action Ribbon.  See 38 U.S.C.A. § 1154(b) (West 2002).

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for PTSD.  In July 2004, the Board 
remanded this matter to the RO via the Appeals Management 
Center (AMC) for additional development.  

In a January 2006 decision, the Board denied service 
connection for an acquired psychiatric disorder, to include 
PTSD.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  A Joint 
Motion for an Order Partially Vacating the Board Decision and 
Incorporating the Terms of this Joint Motion was filed in May 
2007.  In a June 2007 Order, the Court vacated the part of 
the January 2006 Board decision that denied service 
connection for an acquired psychiatric disorder and remanded 
the matter to the Board for readjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A remand is required for the matter of entitlement to service 
connection for an acquired psychiatric disorder in order to 
comply with the May 2007 Joint Motion which formed the basis 
for the June 2007 Court Order.

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this matter.  Information concerning 
the VCAA was provided to the veteran by correspondence dated 
in June 2002 and August 2004.  These letters notified the 
veteran of VA's responsibilities in obtaining information to 
assist in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that he send in any evidence in his 
possession that would support his claim.  The veteran was 
also informed of how disability ratings and effective dates 
are assigned and the type of evidence that impacts those 
determinations.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Mayfield v. 
Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 
2007).

During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) finding that the VCAA notice requirements applied to 
all elements of a claim.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure adequate VCAA notice as to all elements of the claim 
is provided.

The VCAA provision regarding VA's duty to assist, requires 
that VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159.  
For records in the custody of a Federal department or agency, 
VA must make as many requests as are necessary to obtain any 
relevant records, unless further efforts would be futile; 
however, the claimant must cooperate fully and, if requested, 
must provide enough information to identify and locate any 
existing records.  See 38 C.F.R. § 3.159(c).

In this case, correspondence received in June 2005 indicates 
the veteran was awarded entitlement to Social Security 
Administration (SSA) disability benefits based in part on his 
claimed psychiatric disability.  The Court has held that 
where there is notice the veteran is receiving SSA disability 
benefits VA has a duty to acquire a copy of the decision 
granting such benefits and the supporting medical documents.  
See Murincsak v. Derwinski, 2 Vet. App. 363, 372- 3 (1992).  
Although VA is not obligated to follow a determination made 
by SSA, these records may be relevant to the matter on 
appeal.

Service medical records do not reflect any complaints, 
diagnosis, or treatment of any acquired psychiatric disorder.  
In a June 1968 service enlistment examination report, the 
examiner marked the veteran's psychiatric functioning as 
abnormal but then only indicated that the veteran had a mild 
history of stuttering that was not evident during the 
examination.  In a June 1970 service discharge examination 
report, the examiner marked the veteran's psychiatric 
functioning as normal.  

Post-service VA treatment records dated in April and May 2002 
reflect a diagnosis of generalized anxiety disorder.

In an August 2002 VA PTSD examination report, the examiner 
listed a diagnosis of generalized anxiety disorder.  The 
examiner also stated that that the veteran's generalized 
anxiety disorder was deeply rooted in his childhood sexual 
abuse experiences but that Vietnam was possibly "part of the 
picture".  It was further noted that the veteran's was 
currently overwhelmed with feelings of anxiety because of his 
difficulty

In January 2003 and August 2005, numerous statements were 
associated with the record from a fellow serviceman, family, 
friends, fellow students, an employer, fellow church members 
noting that he was a well adjusted person before going to 
Vietnam, he has suffered from a great deal of anxiety, anger, 
and rage due to reexperiencing combat events, and that his 
symptoms greatly interfere with his ability to relate to his 
family, socialize with friends, and obtain and retain 
employment.

The veteran was treated at the Western Psychiatric Institute 
and Clinic from April to September 2004.  The veteran 
reported that his anxiety and depression had gradually 
worsened in the past 34 years since leaving Vietnam.  

In a March 2005 VA PTSD examination report, the examiner 
listed a diagnosis of generalized anxiety disorder.  As part 
of the psychological assessment, the veteran was subjected to 
the following studies: BDI, MSC, and Impact of Events Scale 
(IES).  The examiner stated that the results of these tests 
indicated significant over- reporting of symptomatology.  The 
examiner also indicated that there was no evidence that the 
veteran's generalized anxiety disorder originated prior to or 
during service.

In a July 2005 statement, a private physician reported that 
the veteran had mental health features due to memories of 
Vietnam that cause anxiety, lack of concentration, and 
impairment of memory which in addition impacts his ability to 
work.  It was further noted that those factors also impede 
his normal interactions with his family relationships causing 
at times hardship and anxiety with his wife and daughter.  No 
mention was made of the childhood abuse.

In the May 2007 Joint Motion, the parties agreed that and 
that the Board should obtain a medical examination to 
determine whether the veteran has an acquired psychiatric 
disorder related to his active service.  Consequently, the RO 
should schedule the veteran for a medical examination to 
determine whether the veteran has an acquired psychiatric 
disorder that is related to events during active service.  
The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 
(2007).

Accordingly, in view of the foregoing discussion, the case is 
REMANDED for the following actions:

1.  The AMC/RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  


2.  Appropriate efforts should be taken to 
obtain a complete copy of the veteran's 
Social Security Administration disability 
determination with all associated medical 
records.

3.  After the above development has been 
completed, the veteran should be scheduled 
for a VA psychiatric examination to 
determine the etiology of any currently 
diagnosed psychiatric disorder.  All 
indicated tests and studies are to be 
performed, and all currently diagnosed 
psychiatric disorders should be clearly 
identified.  The examiner is to obtain a 
comprehensive history from the veteran, to 
include information regarding the 
childhood abuse previously mentioned by 
the veteran.  Prior to the examination, 
the claims folder must be made available 
to the psychiatrist or psychologist 
performing the evaluation for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  

If any psychiatric disorder (other than 
PTSD) is identified, the examiner should 
render an opinion as to whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that the 
disorder is related to the veteran's 
service.  The rationale for all opinions 
expressed must be clearly set forth by the 
examiner in the examination report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.


5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed with 
consideration of all applicable laws and 
regulations.  If the benefit sought on 
appeal remains denied, the veteran should 
be furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2007).

